Citation Nr: 0823346	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
neurosis due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for generalized anxiety 
disorder due to exposure to ionizing radiation.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for upper extremity 
tremor due to exposure to ionizing radiation.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin condition, 
due to exposure to ionizing radiation.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis due to 
exposure to ionizing radiation.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease with emphysema due to exposure to ionizing 
radiation.  

7.  Entitlement to service connection for post-traumatic 
neurosis due to exposure to ionizing radiation.  

8.  Entitlement to service connection for generalized anxiety 
disorder due to exposure to ionizing radiation.  

9.  Entitlement to service connection for upper extremity 
tremor due to exposure to ionizing radiation.  

10.  Entitlement to service connection for a skin condition, 
due to exposure to ionizing radiation.  

11.  Entitlement to service connection for arthritis due to 
exposure to ionizing radiation.  

12.  Entitlement to service connection for chronic 
obstructive pulmonary disease with emphysema due to exposure 
to ionizing radiation.  

13.  Entitlement to service connection for hair loss due to 
exposure to ionizing radiation.  

14.  Entitlement to service connection for tooth loss due to 
exposure to ionizing radiation.  

15.  Entitlement to service connection for a gastrointestinal 
disorder to include gall bladder disease due to exposure to 
ionizing radiation.  

16.  Entitlement to service connection for an abdominal 
aortic aneurysm and a disorder of multiple vessels of the 
upper extremities due to exposure to ionizing radiation.  


WITNESS AT HEARING ON APPEAL

The appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

For good cause shown - the veteran's ill health - the Board 
advanced this case on the docket in June 2008.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

At the veteran's request, a hearing before the Board was 
scheduled at the RO in March 2008.  The veteran failed to 
report for the scheduled hearing and has not subsequently 
requested another hearing or provided good cause for failing 
to appear for the hearing that was scheduled.  Therefore, his 
request for a Board hearing is considered to have been 
withdrawn.  38 C.F.R. § 20.702(d) (2007).  

The issues concerning service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  A rating decision in October 1982 denied service 
connection for post-traumatic neurosis, generalized anxiety 
disorder and tremor of the upper extremities, and a skin 
condition, each due to exposure to ionizing radiation.  The 
veteran was notified of that decision and did not file a 
notice of disagreement within one year of that notice.  

2.  A rating decision in January 1996 denied service 
connection for arthritis and emphysema, each due to exposure 
to ionizing radiation.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of that notice.  

3.  A rating decision in June 2002 determined that new and 
material evidence had not been presented to reopen the 
veteran's claims for service connection for post-traumatic 
neurosis, generalized anxiety disorder and tremor of the 
upper extremities, a skin condition, arthritis, and emphysema 
with chronic obstructive pulmonary disease, each due to 
exposure to ionizing radiation.  The veteran was notified of 
that decision and did not file a notice of disagreement 
within one year of that notice.  

4.  Evidence received since the above rating decisions was 
not previously of record and considered and raises a 
reasonable possibility of substantiating the veteran's 
claims.  




CONCLUSION OF LAW

Evidence received since the June 2002 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims for service 
connection for post-traumatic neurosis, generalized anxiety 
disorder and tremor of the upper extremities, a skin 
condition, arthritis, and emphysema with chronic obstructive 
pulmonary disease, each due to exposure to ionizing 
radiation, is new and material and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in October 1982 denied service connection 
for post-traumatic neurosis, generalized anxiety disorder and 
tremor of the upper extremities, and a skin condition, each 
due to exposure to ionizing radiation.  A rating decision in 
January 1996 denied service connection for arthritis and 
emphysema, each due to exposure to ionizing radiation.  A 
rating decision in June 2002 determined that new and material 
evidence had not been presented to reopen the veteran's 
claims for service connection for post-traumatic neurosis, 
generalized anxiety disorder and tremor of the upper 
extremities, a skin condition, arthritis, and emphysema with 
chronic obstructive pulmonary disease, each due to exposure 
to ionizing radiation.  The veteran was notified of each of 
those decisions and did not file a notice of disagreement 
within one year of each notice.  

Evidence that was previously of record did not relate any of 
the claimed conditions to the veteran's exposure to ionizing 
radiation during service.  

Subsequently, the veteran has submitted two letters and an 
examination report from a professor of medicine and nuclear 
medicine at West Virginia University.  That physician, in 
consultation with a radiation physicist, provided an 
estimation of the dose of ionizing radiation the veteran 
received in conjunction with his participation in the 
Operation REDWING atomic bomb tests during service.  The 
physician also stated his opinion that the veteran had the 
sequelae of high dose radiation exposure, specifically 
mentioning his skin lesions, hair loss, tooth loss, 
gastrointestinal problems, and generalized debilitated 
condition as "probably secondary to his longstanding 
radiation exposure while in service."  

That evidence was not of record at the time of the last final 
June 2002 rating action and so is "new."  Additionally, it 
is "material" because it relates to an unestablished fact 
necessary to substantiate the veteran's claims - whether the 
claimed disorders are due to his in-service radiation 
exposure.  38 C.F.R. § 3.156(a).  

Accordingly, new and material evidence having been presented, 
the veteran's claims are reopened.  

Therefore, VA must next evaluate the merits of the claims, 
but only after ensuring that the duty to assist the claimant 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  See the 
remand section, below.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In light of the favorable action taken herein, the Board 
finds that a detailed discussion of VA's compliance with the 
above requirements is not necessary.  However, the purpose 
behind the notice and duty to assist requirements has been 
satisfied.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide a 
portion of this appeal.  


ORDER

New and material evidence having been presented, the claim 
for service connection for post-traumatic neurosis due to 
exposure to ionizing radiation is reopened and to this extent 
only, the benefit sought on appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for generalized anxiety disorder with 
upper extremity tremor due to exposure to ionizing radiation 
is reopened and to this extent only, the benefit sought on 
appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for upper extremity tremor due to 
exposure to ionizing radiation is reopened and to this extent 
only, the benefit sought on appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for a skin condition due to exposure 
to ionizing radiation is reopened and to this extent only, 
the benefit sought on appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for arthritis due to exposure to 
ionizing radiation is reopened and to this extent only, the 
benefit sought on appeal is granted.  

New and material evidence having been presented, the claim 
for service connection for chronic obstructive pulmonary 
disease with emphysema due to exposure to ionizing radiation 
is reopened and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

In light of the fact that the Board has herein reopened each 
of the veteran's claims that had been previously denied, the 
next step is to evaluate the merits of those claims, but only 
after ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

The Board finds that the statements by Steven Artz, M.D., 
while somewhat non-specific as to some of the conditions 
claimed by the veteran, nevertheless trigger certain 
procedures, as well as VA's duty to assist the veteran by 
obtaining an examination and medical opinion as to all of his 
claims.  Dr. Artz has provided an estimate of the dose of 
radiation the veteran received in the course of his 
participation in Operation REDWING during service.  Further, 
he offered his opinion that the veteran's decreased health 
status, specifically naming several of the claimed 
conditions, was caused by that exposure.  The statements by 
themselves trigger VA's duty to obtain an examination and 
medical opinion.  38 C.F.R. § 3.159(c)(4) (2007).  

In light of the medical evidence of record and evidence 
indicating that the veteran participated in atmospheric 
testing during Operation Redwing during service, the RO 
should conduct all necessary development required by § 
3.311(a)(1), including a radiation dose estimate.  The case 
should then be forwarded for review by VA's Under Secretary 
for Benefits, who may request an advisory medical opinion 
from the Under Secretary for Health.  Finally, as indicated 
above, the Board believes that the veteran should be afforded 
an examination to determine the presence and severity of each 
of the claimed disorders and to obtain a medical opinion as 
to the likelihood that each disorder resulted from the 
veteran's exposure to ionizing radiation during service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should conduct all necessary 
development required by § 3.311(a)(1), 
including a radiation dose estimate, 
through the appropriate office of the 
Department of Defense, of the dose of 
ionizing radiation the veteran received 
in his participation in Operation REDWING 
during service.  Then forward the case 
for review by VA's Under Secretary for 
Benefits, pursuant to 38 C.F.R. 
§ 3.311(c).  

2.  Then schedule the veteran for an 
examination by an appropriate examiner to 
obtain a medical opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that the veteran's claimed 
conditions resulted from his exposure to 
ionizing radiation during service.  The 
examiner must review the claims file, 
including the statements by Dr. Artz, as 
well as any reports by VA's Under 
Secretary for Benefits and Under 
Secretary for Health.  The examiner's 
opinion should be supported by 
appropriate rationale.  

3.  Then consider each of the veteran's 
claims on the basis of all of the 
evidence of record.  If any claim is not 
granted to the veteran's satisfaction, 
send him and his accredited 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


